Name: Commission Regulation (EEC) No 2037/77 of 13 September 1977 re-establishing the levying of customs duties on gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, falling within heading No 60.02, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3022/76 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 9 . 77 Official Journal of the European Communities No L 236/ 13 COMMISSION REGULATION (EEC) No 2037/77 of 13 September 1977 re-establishing the levying of customs duties on gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized, falling within heading No 60.02 , originating in Malaysia , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3022/76 apply ceiling, calculated as indicated above , should be 70 tonnes and therefore the maximum amount is 35 tonnes ; whereas on 12 September 1977 the amount of imports into the Community of gloves, mittens and mitts , knitted or crocheted , not elastic or rubberized , originating in Malaysia , a country covered by preferen ­ tial tariff arrangements, reached that maximum amount ; whereas , bearing in mind the objectives of Regulation (EEC) No 3022/76 which provides that maximum amounts should not be exceeded , customs duties should be re-established in respect of the products in question in relation to Malaysia , HAS ADOPTED THIS REGULATION : Article 1 As from 18 September 1977 the levying of customs duties , suspended in pursuance of Council Regulation (EEC) No 3022/76 , shall be re-established in respect of the following products, imported into the Commu ­ nity and originating in Malaysia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3022/76 of 13 December 1976 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 ( 1 ) to (3 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indicated , for each of the products listed in Annex B, under (a) in column 5 ; whereas, only the products originating in the countries and territories listed in Annex D to the Regulation in question , other than those specified under (b) in column 4 of Annex B, in respect of the corresponding products may be charged against that ceiling ; whereas , having regard to that ceiling, the amounts for products originating in any one of the countries listed in Annex D should be within a maximum amount representing 50 % of that ceiling ; Whereas Article 3 (2) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories , with exception of countries listed in its Annex E , once the relevant Community maximum amount has been reached ; Whereas , in respect of gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , the CCT heading No Description of goods 60.02 Gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 September 1977 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 349 , 20 . 12 . 1976 , p. 69 .